FILED
                             NOT FOR PUBLICATION                             JAN 08 2010

                                                                         MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



 JAMES EARL SMITH,                                No. 06-55894

               Petitioner - Appellant,            D.C. No. CV-05-05343-GHK

   v.
                                                  MEMORANDUM *
 JOHN MARSHALL,

               Respondent - Appellee.



                     Appeal from the United States District Court
                        for the Central District of California
                      George H. King, District Judge, Presiding

                           Submitted December 15, 2009 **


Before:        GOODWIN, WALLACE, and FISHER, Circuit Judges.

        California state prisoner James Earl Smith appeals pro se from the district

court’s judgment denying his 28 U.S.C. § 2254 habeas petition. We have



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

DRS/Research
jurisdiction pursuant to 28 U.S.C. § 2253, and we affirm.

       The statute of limitations under 28 U.S.C. § 2244(d) began to run on August

9, 2000, the day following the denial of Smith’s administrative appeal from the

denial of parole. See Redd v. McGrath, 343 F.3d 1077, 1082-85 (9th Cir. 2003).

Even applying all possible statutory tolling to the time Smith’s state habeas

petitions were pending in state court, the limitations period expired on December

13, 2004. Accordingly, the instant § 2254 petition, which was submitted to prison

officials for mailing on June 23, 2005, was untimely.

       AFFIRMED.




DRS/Research                              2                                     06-55894